Exhibit 10.3

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment No. 1”) is made
and entered into as of December 31, 2008, by and between Masimo Corporation, a
Delaware corporation (the “Company”), and Joe E. Kiani (the “Executive”).

Recitals

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of July 19, 2007 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment No. 1.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

ARTICLE 1

AMENDMENTS

1.1 AMENDMENT TO SECTION 8.1. Section 8.1 of the Employment Agreement is amended
and restated in its entirety to read as follows:

“8.1 DEATH. If the Executive’s employment shall be terminated by reason of his
death, the Company shall pay to such person as he shall designate in a notice
filed with the Company, or, if no such person shall be designated, to his estate
as a death benefit, an amount equal to one-half (1/2) of the Executive’s Base
Salary at the rate in effect on the date of the Executive’s death. Such amount
shall be paid for three (3) years, in substantially equal monthly installments
commencing within 30 days following the Executive’s death. This amount shall be
exclusive of and in addition to any payments the Executive’s surviving spouse,
beneficiaries or estate may be entitled to receive pursuant to any pension or
employee benefit plan or life insurance policy presently maintained by the
Company.”

1.2 AMENDMENT TO SECTION 8.2. The third sentence of Section 8.2 of the
Employment Agreement is amended by inserting “To the extent permitted by
Treasury Regulation § 1.409A-3(i)(l)(ii)(A),” immediately before “such
disability benefits shall be reduced”.

1.3 AMENDMENT TO SECTION 8.4. The second sentence of Section 8.4 of the
Employment Agreement is amended by inserting “over two years” immediately after
“Such amount shall be paid in installments”.

1.4 AMENDMENT TO SECTION 8.5. Section 8.5 is amended and restated in its
entirety to read as follows:

“8.5 EMPLOYEE BENEFIT PLANS.



--------------------------------------------------------------------------------

(i) Unless the Executive’s employment is terminated pursuant to subsection 7.3
hereof, the Company shall maintain in full force and effect, for the continued
benefit of the Executive for the full term of this Agreement all employee
benefit plans and programs in which the Executive was entitled to participate
immediately prior to the Date of Termination provided that the Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs.

(ii) In the event that the Executive’s participation in any such plan or program
is barred, the Company shall reimburse expenses actually incurred by the
Executive during such period to obtain similar coverage, but only to the extent
Executive’s requested reimbursement of expenses for similar coverage does not
exceed the Company’s premiums or contributions that the Company would otherwise
pay under the terms of this Agreement as of the date of the Executive’s
termination, or date of payment if later, to continue Executive’s participation
in the underlying plan for the period the expenses were incurred by the
Executive. Expenses reimbursable under this paragraph shall be reimbursed within
thirty (30) days following Executive’s submission to the Company of the
reimbursement request and supporting documentation reasonably requested by the
Company and in no event later than the end of the calendar year following the
calendar year in which the expenses were incurred by Executive. The expenses
eligible for reimbursement under this paragraph during any calendar year shall
not affect the expenses eligible for reimbursement under this paragraph in any
other calendar year.”

1.5 AMENDMENT TO SECTION 8.7. Section 8.7 of the Employment Agreement is amended
and restated in its entirety to read as follows:

“8.7 CODE SECTION 409A COMPLIANCE. Notwithstanding anything in this Section 8 to
the contrary, if any benefit or amount payable to the Executive under this
Section 8 on account of the Executive’s termination of employment constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended or successor provision (“409A”),
payment of such benefit or amount shall commence when the Executive incurs a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-l(h), which provides that a separation from service will be deemed to
occur if the Company and the Executive reasonably anticipate that Executive
shall perform no further services for the Company and any entity that would be
considered a single employer with the Company under Code Section 414(b) or
414(c) (whether an employee or an independent contractor) or that the level of
bona fide services Executive will perform in the future (whether as an employee
or an independent contractor) will permanently decrease to no more than 49
percent of the average level of bona fide services performed (whether as an
employee or independent contractor) over the immediately preceding 36-month
period. Such payments or benefits shall be provided in accordance with the
timing provisions of this Section 8 by substituting the references to
“termination of employment” or “termination” with “separation from service”;
however, if at the time Executive incurs a separation from service, Executive is
a “specified employee” within the meaning of 409A, any benefit or amount payable
to the Executive under this Section 8 on account of the



--------------------------------------------------------------------------------

Executive’s termination of employment that constitutes nonqualified deferred
compensation subject to 409A shall be delayed until the first day of the seventh
month following the Executive’s separation from service (the “409A Suspension
Period”). Within 14 calendar days after the end of the 409A Suspension Period,
the Company shall pay to the Executive (or his estate or beneficiary, as
applicable) a lump sum payment in cash equal to any payments (including interest
on any such payments, at an interest rate of not less than the average prime
interest rate, as published in the Wall Street Journal, over the 409A Suspension
Period) that the Company would otherwise have been required to provide under
this Section 8 but for the imposition of the 409A Suspension Period. Thereafter,
the Executive shall receive any remaining payments due under this Section 8 in
accordance with the terms of this Section (as if there had not been any
suspension period beforehand). For purposes of this Agreement, each payment that
is part of a series of installment payments shall be treated as a separate
payment for purposes of 409A.”

1.6 AMENDMENT TO SECTION 8.8(i). The first sentence of Section 8.8(i) of the
Employment Agreement is amended by inserting “any taxes imposed by 409A or”
immediately after “Executive of all taxes (including any interest or penalties,
other than”.

ARTICLE 2

GENERAL PROVISIONS

2.1 CAPITALIZED TERMS. All capitalized terms in this Amendment No. 1, to the
extent not otherwise defined herein, shall have the meaning assigned to them in
the Employment Agreement.

2.2 CONTINUING EFFECTIVENESS. Except as modified by this Amendment No. 1, the
Employment Agreement shall remain in full force and effect and neither party by
virtue of entering into this Amendment No. 1 is waiving any rights it has under
the Employment Agreement, and once this Amendment No. 1 is executed by the
parties hereto, all references in the Employment Agreement to “the Agreement” or
“this Agreement,” as applicable, shall refer to the Employment Agreement as
modified by this Amendment No. 1.

2.3 SUCCESSORS. The terms and conditions of this Amendment No. 1 shall inure to
the benefit of and be binding upon the successors and assigns of the parties
hereto.

2.4 GOVERNING LAW. This Amendment No. 1 shall be construed and enforced in
accordance with the laws of the State of California.

2.5 COUNTERPARTS. This Amendment No. 1 may be executed in one or two
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first above written.

 

“Company”

    MASIMO CORPORATION       By:   /s/ Stephen M. Moran         Name: Stephen M.
Moran         Title: Executive Vice President

“Executive”

    JOE E. KIANI         /s/ Joe E. Kiani